Citation Nr: 1451313	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in June 1987, from January to July 1997, and from February to November 2003.  He served in Southwest Asia from May to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the lumbar spine claim and remanded the case for additional development in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this case was previously remanded, a review of the record reveals that the June 2011 VA medical opinion subsequently obtained did not address the cervical spine claim or whether arthritis of the spine was manifest within a year of the Veteran's discharge in November 2003.  Degenerative changes are currently shown on x-ray and MRI.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

Virtual VA records show that a VA thoracolumbar spine disorders examination was conducted in November 2013.  That examination also failed to address the etiology of the Veteran's cervical spine disorder or comment on the onset of the Veteran's arthritis.  The Veteran also provided pertinent additional statements concerning his claim.  In addition, VA treatment records show that diagnoses of osteopenia and early rheumatoid arthritis were provided in August 2006 and that in a February 2011 report the examiner commented that with osteopenia or osteoporosis there was a risk of fracture with any fall.  Although the Veteran, through his representative, waived RO consideration of this evidence, the findings warrant further action as to these matters.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unattained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Obtain clarifying VA medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has present cervical and/or lumbar spine disorders as a result of service, including as a result of osteopenia and/or an injury aboard ship in May 2003.  Consideration must be given to the Veteran's competent report of pain.  The examiner must also provide an opinion as to whether arthritis of the spine, rheumatoid or degenerative, was manifest within a year of the Veteran's discharge in November 2003.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

